DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Arguments filed 8/10/2022
Applicant’s Amendment/Arguments are found to be persuasive such that the prior art rejections of record are withdrawn. Furthermore, the claims are found to be allowable for the Reasons below.
Although the claims are allowed a new minor informality is realized and corrected, as shown in the Examiner’s Amendment below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 12, line 1: --The fluid end assembly of claim 11

Allowable Subject Matter
Claims 1-5, 7, 9, 11-13, 15-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, none of the prior art discloses “in which the second portion further comprises an outer diameter, D3, and an outer diameter, D4; in which the diameter D2 is greater than the diameters D3 and D4; and in which the diameters D3 and D4 are positioned on opposite sides of the diameter D2” in the context of the claim.
	While this feature is disclosed in Bayyouk (US 20170002947), it would not be obvious to modify closest primary prior art combination of record Cornelson (US 3146724)/Orr (US 7290560)/McGuire (US 7828053) to teach this limitation without undue hindsight reasoning.
	Claims 2-5 and 7 are allowed by virtue of their dependency on claim 1.

Regarding claim 9, none of the prior art discloses “a retainer positioned on the external surface of the housing, in which the retainer
defines a threaded central opening;
a retaining nut installed within the threaded central opening; and
a fastening system installed within the retainer and the housing and configured to releasably hold the retaining nut against the suction plug” in the context of the claim. 
	While this feature is disclosed in Orr, it would not be obvious to modify closest primary prior art of record Cornelson to teach this particular feature as Cornelson already has different a fastening system in 7. In other words, Cornelson is seen to teach against this feature.
Claims 11-13 and 15-16 are also allowed by virtue of their dependency on claim 9.

Regarding claim 17, none of the prior art discloses “in which the second portion comprises a plurality of sections along a length of the second portion, in which each section has a different diameter, in which the section having the greatest diameter is configured to be positioned adjacent a seal” in the context of the claim and intervening claims.
	While this feature is disclosed in Gamboa (US 4861241), it would not be obvious to modify closest primary prior art of record Cornelson to teach this limitation without undue hindsight reasoning.
	Claims 18 and 20 are also allowed by virtue of their dependency on claim 17. Claim 21 is also allowable by virtue of requiring the allowable subject matter of claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753